                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01511-NYW

RUZICA COLIC,

       Plaintiff,

v.

WILLIAM BARR, in his official capacity as Attorney General of the United States,
CHAD F. WOLF, in his official capacity as Acting Secretary, Department of Homeland Security,
KENNETH CUCCINELLI, in his official capacity as Senior Official Performing the Duties of
the Director, U.S. Citizenship and Immigration Services,
ANGELA K. GOLDINGER, in her official capacity as Acting Deputy District Director, District
32, U.S. Citizenship and Immigrations Services, and
ANDREW LAMBRECHT, in his official capacity as Denver Field Office Director, U.S.
Citizenship and Immigration Services,

       Defendants. 1

                            ORDER ON MOTION TO DISMISS

Magistrate Judge Nina Y. Wang

       This matter comes before the court on Defendants William Barr, Chad Wolf, Kenneth

Cuccinelli, Angela Goldinger, and Andrew Lambrecht’s (collectively, “Defendants”) Motion to

Dismiss for Lack of Subject Matter Jurisdiction (the “Motion to Dismiss” or “Motion”), filed

February 21, 2020. [#33]. The undersigned considers the Motion pursuant to 28 U.S.C. § 636(c)

and the Order of Reference for all purposes, see [#12], and concludes that oral argument will not

materially assist in the resolution of this matter. Accordingly, upon review of the Motion, the



1
  Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Acting Secretary of the
Department of Homeland Security Chad F. Wolf should be automatically substituted for former
Acting Secretary Kevin McAleenan. In addition, since the initiation of this lawsuit, Mr.
Cuccinelli’s title has changed from “Acting Director” to “Senior Official Performing the Duties of
the Director,” and Ms. Goldinger’s title has changed from “District Director, Central Region,” to
“Acting Deputy District Director, District 32.”
applicable law, and being sufficiently advised in its premise, this court GRANTS the Motion to

Dismiss and DISMISSES this matter without prejudice for lack of federal subject matter

jurisdiction.

                                         BACKGROUND

        The court discussed the background of this matter in its Order on Motion for Remand,

[#22], and therefore limits its discussion here to only the most salient facts. Plaintiff Ruzica Colic

(“Plaintiff” or “Ms. Colic”) “is a native and citizen of Yugoslavia,” 2 who has been a lawful

permanent resident of the United States of America since February 10, 2010. See [#1 at ¶¶ 11-12].

Ms. Colic applied for United States citizenship by completing and submitting her Application for

Naturalization (“Form N-400”) in Denver, Colorado on or about September 5, 2017. See [id. at ¶

13; #17-1 at ¶ 5]. The United States Citizenship and Immigration Services (“USCIS”) interviewed

Ms. Colic regarding her Form N-400 on or about April 20, 2018. See [#1 at ¶ 14; #17-1 at ¶ 6].

Ms. Colic alleges she passed her citizenship exam and expected a decision on her Form N-400

shortly after the April 20 interview. See [#1 at ¶¶ 14-15].

        Having not received an initial decision by the USCIS on her Form N-400 within 120 days

of her April 20, 2018 interview, Ms. Colic filed the instant civil action seeking a naturalization

determination from this court pursuant to 8 U.S.C. § 1447(b) on May 28, 2019. See generally [#1].

The USCIS then conducted a subsequent interview of Ms. Colic on June 25, 2019. See [#17-1 at

¶ 9]. Because Ms. Colic did not “alleviate USCIS’ concerns of marriage fraud,” the USCIS

“referred the case to the Fraud Detection and National Security Directorate (‘FDNS’), a




2
  Ms. Colic’s United States Permanent Resident Card similarly identifies her citizenship as
Yugoslavia, see [#1 at 7], but Defendants recognize Plaintiff as a citizen of Serbia following the
breakup of Yugoslavia. See [#17-1 at ¶ 5]. For consistency, the court will identify Ms. Colic as a
citizen of Yugoslavia.
                                                  2
subcomponent of USCIS, whose responsibility it is to investigate and detect potential immigration

fraud.” [Id.].

       On August 13, 2019, the Parties appeared before the undersigned for a Status Conference,

at which the court set this matter for a Scheduling Conference and discussed Defendants’ intent to

file a Motion for Remand. See [#16]. Plaintiff indicated during that Status Conference that she

objected to a further Remand that would simply prolong USCIS’s evaluation process. Defendants

filed their Motion for Remand on August 16, 2019, requesting that the court administratively close

and remand this civil action to the USCIS for an initial determination on Ms. Colic’s Form N-

400—a decision which Defendants committed to issuing no later than October 15, 2019. See [#17

at 5]. On August 30, 2019, the court granted the Motion for Remand, administratively closed this

matter, and remanded Ms. Colic’s Form N-400 to the USCIS for a decision no later than October

15, 2019. [#22 at 8]. The USCIS denied Ms. Colic’s Form N-400 on October 15, 2019. [#29 at

2].

       On October 22, 2019, the court granted Ms. Colic’s counsel leave to withdraw, rendering

Ms. Colic pro se, and ordered the Parties to file a Status Report that day and again on January 22,

2020 given Ms. Colic’s possible appeal of the decision denying her Form N-400. [#28]. Pursuant

to the Parties’ Joint Status Report on January 22, 2020, the court set a Telephonic Status

Conference for February 10, 2020. [#31]. At this Telephonic Status Conference, the court

discussed with the Parties Defendants’ belief that Ms. Colic’s failure to appeal the denial of her

Form N-400 rendered this civil action moot, and the court set a deadline of February 21, 2020 for

Defendants to file the instant Motion to Dismiss. [#32].

       Defendants filed the instant Motion pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure on February 21, 2020. [#33]. Defendants state that Ms. Colic failed timely appeal the



                                                3
USCIS’s denial of her Form N-400, even after receiving leave to refile the appeal appropriately.

[Id. at 3]. Because of this failure, there is no relief this court can provide, and thus this matter is

now moot. See [id. at 3-4]. Despite the court’s order that Ms. Colic respond within three weeks

from the filing of the Motion to Dismiss, see [#32], Ms. Colic has yet to respond to the Motion to

Dismiss and the deadline has since lapsed. Accordingly, the court concludes the Motion is ripe

for determination presently without a response from Plaintiff. See D.C.COLO.LCivR 7.1(d).

                                       LEGAL STANDARD

        Federal courts are courts of limited jurisdiction and, as such, “are duty bound to examine

facts and law in every lawsuit before them to ensure that they possess subject matter

jurisdiction.” The Wilderness Soc. v. Kane Cty., Utah, 632 F.3d 1162, 1179 n.3 (10th Cir.

2011) (Gorsuch, J., concurring). Indeed, courts have an independent obligation to determine

whether subject matter jurisdiction exists, Cellport Sys., Inc. v. Peiker Acustic GMBH & Co. KG,

762 F.3d 1016, 1029 (10th Cir. 2014), even in the absence of a challenge from any party, 1mage

Software, Inc. v. Reynolds & Reynolds, Co., 459 F.3d 1044, 1048 (10th Cir. 2006). Pursuant

to Rule 12(b)(1) of the Federal Rules of Civil Procedure, a party may bring either a facial or factual

attack on subject matter jurisdiction, and a court must dismiss a complaint if it lacks subject matter

jurisdiction. See Pueblo of Jemez v. United States, 790 F.3d 1143, 1147 n.4 (10th Cir. 2015). For

a facial attack the court takes the allegations in the Complaint as true; for a factual attack the court

may not presume the truthfulness of the Complaint’s factual allegations and may consider

affidavits or other documents to resolve jurisdictional facts. Rural Water Dist. No. 2 v. City of

Glenpool, 698 F.3d 1270, 1272 n.1 (10th Cir. 2012) (citing Holt v. United States, 46 F.3d 1000,

1002-03 (10th Cir. 1995)). The burden of establishing jurisdiction rests with the party asserting

jurisdiction. See Kline v. Biles, 861 F.3d 1177, 1180 (10th Cir. 2017).



                                                   4
                                            ANALYSIS

       Mootness is a threshold issue as federal court jurisdiction depends on a live case or

controversy—without a live, concrete controversy, the court cannot consider the plaintiff’s

claim(s) no matter how meritorious. Rio Grande Silvery Minnow v. Bureau of Reclamation, 601

F.3d 1096, 1110 (10th Cir. 2010). “If an intervening circumstance deprives the plaintiff of a

personal stake in the outcome of the lawsuit, at any point during litigation, the action can no longer

proceed and must be dismissed as moot.” Brown v. Buhman, 822 F.3d 1151, 1165 (10th Cir. 2016)

(internal quotations omitted) (quoting Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523, 1528

(2013)). Indeed, the existence of a live case or controversy must exist at all stages of litigation.

See Front Range Equine Rescue v. Vilsack, 782 F.3d 565, 568 (10th Cir. 2015). “When a party

seeks only equitable relief, as here, past exposure to alleged illegal conduct does not establish a

present live controversy if unaccompanied by any continuing present effects.” McClendon v. City

of Albuquerque, 100 F.3d 863, 867 (10th Cir. 1996). In other words, “a claim for prospective

injunction becomes moot once the event to be enjoined has come and gone.” Citizen Ctr. v.

Gessler, 770 F.3d 900, 907 (10th Cir. 2014). Thus, the inquiry focuses on whether the court’s

determination of the issues will have “some effect in the real world.” Wyoming v. U.S. Dep’t of

Argic., 41 F.3d 1207, 1212 (10th Cir. 2005) (internal quotations and citation omitted).

       Here, Ms. Colic sought a determination on her Form N-400, declaring her eligible for

naturalization, either by the court or by the USCIS. See [#1 at 4]. As discussed, the court remanded

this matter to the USCIS for a decision on Ms. Colic’s Form N-400, with a determination due no

later than October 15, 2019. [#22]. The USCIS denied Ms. Colic’s Form N-400 on October 15,

2019. See [#29 at 2; #33-1]. Following this denial, Ms. Colic had an opportunity to appeal the

USCIS’s decision; however, she failed to do so. See [#33 at 3]. And her failure to do so, also



                                                  5
deprives this court of subject matter jurisdiction to review the USCIS’s unfavorable decision. See

8 C.F.R. § 336.9(d) (“A USCIS determination denying an application for naturalization under

section 335(a) of the Act shall not be subject to judicial review until the applicant has exhausted

those administrative remedies available to the applicant under section 336 of the Act.”); Abiodun

v. Gonzales, 217 F. App’x 738, 741 n.4 (10th Cir. 2007) (“The proper statute for judicial review

following such a denial is 8 U.S.C. § 1421(c). But the district court could not have taken

jurisdiction under that statute because Mr. Abiodun failed to exhaust his administrative remedy of

appealing the denial to an immigration officer.” (citing 8 C.F.R. § 336.9(d))). Accordingly, there

is no relief this court can provide, rendering this civil action moot. See Brown, 822 F.3d at 1165.

                                         CONCLUSION

       For the reasons stated herein, IT IS ORDERED that:

       (1)     Defendants’ Motion to Dismiss [#33] is GRANTED;

       (2)     This matter is DISMISSED without prejudice for lack of federal subject matter

       jurisdiction; and

       (3)     The Clerk of the Court shall terminate this matter accordingly.


DATED: March 24, 2020                                        BY THE COURT:


                                                             _________________________
                                                             Nina Y. Wang
                                                             United States Magistrate Judge




                                                 6
